Case 1:21-cv-09830-RMB-SAK Document 6 Filed 09/10/21 Page 1 of 3 PageID: 29




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                  CAMDEN VICINAGE

KHAMAL SMITH,                                :
                                             :      CIV. NO. 21-9830 (RMB-SAK)
                        Plaintiff            :
                                             :
          v.                                 :              OPINION
                                             :
COUNTY OF CAPE MAY CORR.                     :
FACILITY,                                    :
                                             :
                        Defendant            :

BUMB, DISTRICT JUDGE

          This matter comes before the Court upon pro se Plaintiff Khamal Smith’s (“Smith”)

amended complaint under 42 U.S.C. § 1983. (Am. Compl., Dkt. No. 3.) Smith is a pretrial

detainee confined in the Cape May County Correctional Facility, and he alleges the facility

is under lockdown due to the spread of COVID-19 in the facility, and he tested positive but

his requests for medical care have been denied. Plaintiff’s application to proceed without

prepayment of the filing fee is missing the statutorily required certified prisoner trust

account statement. (IFP Application, Dkt. No. 3 at 9-11.) Nevertheless, “a court has the

discretion to consider the merits of a case and evaluate an IFP application in either order or

even simultaneously.” Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019), cert. denied, 140

(2020).

I.        SUA SPONTE DISMISSAL

          When a prisoner is permitted to proceed without prepayment of the filing fee or

when the prisoner pays the filing fee for a civil action and seeks redress from a governmental

entity, officer or employee of a governmental entity or seeks relief based on a prison
Case 1:21-cv-09830-RMB-SAK Document 6 Filed 09/10/21 Page 2 of 3 PageID: 30




condition, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) and 42 U.S.C. § 1997e(c) require courts

to review the complaint and sua sponte dismiss any claims that are (1) frivolous or malicious;

(2) fail to state a claim on which relief may be granted; or (3) seek monetary relief against a

defendant who is immune from such relief. Courts must liberally construe pleadings that are

filed pro se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

II.    THE COMPLAINT

       Plaintiff alleges that he tested positive for COVID-19 at Cape May County

Correctional Facility and he was subsequently denied follow up medical care and deprived

of phone privileges and shower facilities, in violation of his constitutional rights. The Court

notes that Plaintiff alleges that he has been denied “medical attention due to testing positive

for COVID” but he appears to complain only that the physician in the medical department

“denied speaking to me.” The only defendant named in the complaint brought under 42

U.S.C. § 1983 is the county jail. County Jails are not “persons” subject to liability under §

1983. Lenhart v. Pennsylvania, 528 F. App’x 111, 114 (3d Cir. 2013). At this juncture, even

if Plaintiff had named a proper defendant, the Court would be constrained not to dismiss the

complaint. See Shorter v. United States, No. 20-2554, 2021 WL 3891552 (3d Cir. Sept. 1,

2021) (reversing district court’s dismissal without prejudice to amend, holding that Court

must accept Plaintiff’s allegations at face value.)

       Plaintiff has requested appointment of pro bono counsel pursuant to 28 U.S.C. §

1915(e)(1). Pursuant to Tabron v. Grace, 6 F.3d 147, 156 (3d Cir. 1993), appointment of pro

bono counsel is appropriate where a pro se prisoner’s claims have potential merit in fact and


                                                2
Case 1:21-cv-09830-RMB-SAK Document 6 Filed 09/10/21 Page 3 of 3 PageID: 31




law, and the plaintiff may be unable to investigate and prosecute his claim without

assistance. Given the alleged COVID-19 lockdown at Cape May County Correctional

Facility and Plaintiff’s alleged positive test for the virus, appointment of counsel is in the

interest of justice. Upon appointment of pro bono counsel, pro bono counsel shall have 30

days to file an amended complaint in this matter, if the pleading can be amended in good

faith, and the Court will rely on counsel to make this determination. Plaintiff must also

submit a properly completed IFP application.

III.   CONCLUSION

       The Court will dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B),

1915A(b)(1) and 42 U.S.C. § 1997e(c)(1) for failure to state a claim. However, because

amendment of the complaint may cure the deficiency in Plaintiff’s claim, the Court will

appoint pro bono counsel to assist Plaintiff with filing an amended complaint.



An appropriate Order follows.


DATE: September 10, 2021
                                             s/Renée Marie Bumb
                                             RENÉE MARIE BUMB
                                             United States District Judge




                                                3
